IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                     : No. 76
                                           :
DESIGNATION OF CHAIR AND VICE-             : CLIENT SECURITY APPOINTMENT
CHAIR OF THE PENNSYLVANIA                  : DOCKET
LAWYERS FUND FOR CLIENT                    :
SECURITY BOARD                             :




                                         ORDER

PER CURIAM
         AND NOW, this 19th day of January, 2021, Barbara E. Griffin, Esquire, is hereby

designated as Chair, and the Honorable David A. Regoli (Ret.), as Vice-Chair, of the

Pennsylvania Lawyers Fund for Client Security Board, commencing April 1, 2021.